        Case 4:21-cv-00454-LPR-ERE Document 9 Filed 07/27/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

WILLIAM BURNELL ALEXANDER                                                       PLAINTIFF
ADC #174730

V.                           Case No: 4:21-cv-00454-LPR-ERE

DAKOTA GOFORTH, Sergeant;
DEXTER PAYNE, Director;
MARSHALL DALE REED, Assistant Director; and
AUNDREA CULCLAGER, Warden                                                   DEFENDANTS

                                          ORDER

        The Court has received a Partial Recommendation for dismissal from Magistrate Judge

Edie R. Ervin. No objections have been filed, and the time to do so has now passed. After a

careful and de novo review of the Recommendation and the record, the Court concludes that the

Recommendation should be, and hereby is, approved and adopted as this Court’s findings in its

entirety.

        Mr. Alexander’s failure-to-investigate claims are DISMISSED with prejudice. To the

extent Mr. Alexander brings claims against Defendants Payne, Reed, and Culclager other than

failure-to-investigate claims, they are DISMISSED without prejudice. Defendants Payne, Reed,

and Culclager are DISMISSED from this lawsuit.


        IT IS SO ORDERED this 27th day of July 2021.



                                                  _________________________________
                                                  LEE P. RUDOFSKY
                                                  UNITED STATES DISTRICT COURT
